 JEANNETTE CORPORATION653Jeannette CorporationandBarryR. McNeely. Case6-CA-7757April 30, 1975DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, AND PENELLOOn January 31, 1975, Administrative Law JudgePaul Bisgyer issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions and asupporting brief, and the General Counsel filed a briefin support of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Relations Board has delegated its authority inthis proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, Jeannette Corporation, Jeannette, Penn-sylvania, its officers, agents, successors, and assigns,shall take the action set forth in the said recommendedOrder.qualified rule which prohibited employees from discussingwage rates with other employees and discharged employeeCheryl A.McNeely,at least in part, for engaging in protectedconcerted activity in breachof this rule. At theclose of thehearing,the Respondent made a short oral statement of posi-tion on the record.Thereafter,briefs werefiled by the Gen-eral Counsel and the Respondent in support of their respec-tive positions.Uponthe entire record,'and from my observation of thedemeanor of the witnesses,and with due consideration beinggiven to the arguments advancedby theparties, I make thefollowing:FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTThe Respondent, a Pennsylvania corporation with its prin-cipal office and place of business in Jeannette, Pennsylvania,is engaged in the manufacture and nonretail sale of glass,ceramic, and plastic products. During the 12-month periodimmediately preceding the issuance of the complaint herein,the Respondent received directly from sources outside theState goods valued in excess of $50,000 which were used inits operations within the State. During the same period, theRespondent shipped from its Jeannette plant finished pro-ducts valued in excess of $50,000 directly to points locatedoutside the State.It is admitted, and I find, that the Respondent is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. TheEvidence1. Introduction;the allegedinvalidrule; the issues1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's establishedpolicy notto over-rule an AdministrativeLaw Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products,Inc, 91NLRB 544 (1950),enfd 188'F 2d 362 (C.A. 3, 1951).We have carefullyexaminedthe recordand find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEPAUL BISGYER, Administrative Law Judge: This proceed-ing, with all parties represented, was heard on December 12,1974 in Pittsburgh, Pennsylvania, on the complaint of theGeneral Counsel issued on October 30, 1974' and the an-swer of Jeannette Corporation, herein called the Respondentor Company. In issue are the questions whether the Respond-ent, in violation of Section 8(a)(1) of the National LaborRelations Act, as amended,2maintained in effect an un-IThe complaint is based on original and amended charges filed by BarryR. McNeely on September 13 and October 29, 1974, respectively, copiesof which were served on the Respondent by registered mail on September13 and October 30, 1974, respectivelyThe Respondent's clerical employees are not representedby any labor organization, although its hourly productionand maintenance employees not here involved are. The cleri-cal employees, who apparently are salaried, work in variouslocations. A large number of them are employed in the mainoffice building which is situated in front of the manufacturingfacility. Other clerical employees are employed in the payrolldepartment which is housed in a separate building. There arestillother clerical employees assigned to offices in variousdepartments located in the plant itself.For a number of years the Respondent has maintained ineffect an unwritten rule prohibiting employees from discuss-2 Sec. 8(a)(1) of the Act makes it an unfair labor practice for an employer"to interfere with, restrain, or coerce employees in the exercise of the rightsguaranteed in section 7 " Insofar as pertinent, Sec. 7 provides that[e]mployees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection.3No opposition having been received, the General Counsel's motion tocorrect transcript of testimony is hereby granted and the transcript is ac-cordingly corrected.217 NLRB No. 122 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDing wage rates with other employees.,According to G.Richard Mallory,the vice president of manufacturing, therule is designed to preserve the confidential nature of thesalaries paid the clerical employees and thus to avoid a dis-ruptive situation and unhappiness from developing amongthose employees which disclosure of the varying salarieswould necessarily produce. It appears from the uncontrov-erted testimony of Paula Caranese, a former clerical em-ployee, that notwithstanding this rule the low wages prevail-ing at the Company's establishment were "a main topic" ofdiscussion among the clerical employees "all the time." Asrelated below,Cheryl A.McNeely was discharged on Sep-tember 6, 1974,5as a result,at least in part,of the enforce-ment of the above-mentioned rule. It is the General Counsel'sposition that this rule is an impediment to the employees'statutory right to engage in concerted activities for mutualaid and protection and therefore is violative of Section 8(a)(1)of the Act and that McNeely's discharge as a consequence ofthe application of this rule also violated this provision of theAct. TheRespondent,on the other hand,denying that itcommitted any-unfair labor practices,argues, in substance,that the rule was nota perse violation of Section 8(a)(1) ofthe Act and that McNeely's discharge was permissible sinceher salary discussions did not amount to protected concertedactivities,and, in addition,she had made a willful misre-presentation to employee Caranese that she had secured a$100 salary increase and to Vice President Mallory that Per-sonnel Director Dennis Petti had promised her an increase atthe time she was hired.We turn to the evidence.2.McNeely's employment; her subsequent salarydiscussions with employeesCheryl McNeely was hired on July 15 by Personnel Direc-tor Petti at $435 per month primarily as secretary to RichardMallory, the vice president of manufacturing, with additionalduties to be performed for Petti and four men in the nearbyEngineering Department. At this time, Petti told McNeelythat the $435 she would be paid was only a starting salarywhich would be raisedas soonas she demonstrated her capa-bility to handle the job.6 Admittedly, Petti did not specify adate when her work would be evaluated to determine hereligibility for a raise or the amount of such a raise. McNeelystarted working the next day and continued until her dis-charge on September 6 under circumstances which will beconsidered below. Mallory characterized her performance as"very satisfactory" and testified that she presented no prob-lems.Becoming unhappy with what she regarded as low pay shewas receiving, which had not been raised since her hiring,4 The complaint alleges, and the Respondent's answer admits, the exist-ence of such a rule In its brief, the Respondent concedes it has "a policythat salaried employees should not discuss wages with one another" butqualifies its statement by adding"on the company premises on companytime." However, this qualification is unsupported by any record evidence5Unless otherwise indicated, all dates refer to 19746Petti's statement concerning a raise reflects the testimony of McNeelywho impressed me as a trustworthy and reliable witness. Petti's testimonywith respect to what he had told McNeely at the time he hired her isessentially the same. Thus, he testified that he had explained to her that the$435 a month was "a starting salary and that depending on her performancethere were growth opportunities both position wise and economically "McNeely, between the latter part of August and hertermina-tion on September 6, engaged in a number of separate conver-sations with Debra A. Groves, Plant Manager Louch's secre-tary, and Paula Caranese, the then secretary to PackagingDirector Val Kuplis, concerning the low clerical salaries be-ing paid by the Company. The three employees worked inoffices close to each other in the plant location. Specifically,McNeely gave the following testimony regarding her conver-sations with Groves: These discussions with Groves occurredalmost every day during that period, mostly in the ladies'room before work and sometimes at Groves' desk. Both ofthem used these occasions to express their dissatisfaction withthe prevailing low clerical salaries and, in particular, theirown. Onone occasionon August 30, after McNeely had givenGroves her salary check,' Groves spoke to her later, in theday and told her that she still had not received a raise in thenew job to which' she had recently been transferred!McNeely suggested to Groves that she ask her boss for a raisebecause she had been promoted to her present job without anincrease in pay. The upshot of this conversation was that bothof them decided to speak to their respective bosses "and dosomething about" getting raises.'On September 6, about 7:45 a.m., before the start of work,McNeely met Groves in the ladies' room and informed herthat she intended to ask Mallory for a raise that day andsuggested that Groves do the same. Groves agreed with thesuggestion.Contradicting McNeely, Groves testified that she had onlyone conversation with McNeely and that took place about 2days before McNeely's discharge10 at the copy machine nextto Groves' desk. According to Groves' account, the followingtranspired: This conversation, which lasted only "a few mi-nutes, just long enough to make a copy," opened up withGroves asking McNeely how she had met her boyfriend.McNeely replied that she had met him at the radio stationwhere she had been previously employed. This led to McNee-ly's comparing her salary at the radio station with the lowersalary the Respondent was paying her. McNeely then de-clared her intention to request from Mallory a 9100 increase.Groves further testified that McNeely never told her to askfor an increase nor did McNeely inquire how much she wasmaking. Groves also denied informing McNeely how muchIOne of McNeely's duties was to distribute the salary checks amongclerical employees in the area8 It appears that Groves started working for the Respondent on July 10as a temporary replacement in the file room Subsequently, at an undiscloseddate before the above conversation, Groves was transferred to her presentjob as secretary to Plant Manager Louch without an increase in salary.9McNeely testified that Groves told her that thereafter on two separateoccasions she had asked her boss for a raise and that her boss replied thathe would see about it Groves, however, contradicted McNeely and deniedthat she requested an increase at those times or reported to McNeely thatshe had. Groves, nevertheless, testified that in November she asked hersupervisor, Louch, for an increase, which was granted in the middle of thatmonth It is noted that, although Petti and Mallory testified that it is normalcompany policy not to grant an increase earlier than 6 months after thebeginning of employment, Groves received her increase 4 months after shewas hired10 It appears from Groves' account that McNeely was notyetmarried atthe time of this conversation If this is so, the conversation could not havetaken place about September 4 since McNeely had been married in August.Probably, this was one of several conversations that McNeely testified shehad with Groves. JEANNETTE CORPORATIONshe was earning." In disagreement with Groves'testimony,McNeely testified that she did not mention to Groves that shewanted a $100 raise,although she did make that statementto Caranese, as related below.I find McNeely's account of her several conversations withGroves,who is still in the Respondent's employ, as reason-able and worthy of belief. McNeely impressed me as a sincereand candid witness who was not prone to contrive testimonyto support her case. I, accordingly,credit her testimony.As indicated above, McNeely testified that she also dis-cussed the-subject of a salaryraisewith Caranese. Thus,McNeely credibly testified: About 9:30 the same morning.(September 6),McNeely went to Caranese's office whereMcNeely expressed to Caranese her discontent with the sal-ary she was being paid,asserting that she had been hired ata starting salary of $435 a month with the understanding thatshe would receive a raise as soon as she showed that she wascapable of handling her job.McNeely also told Caranese thatshe wanted a $100 raise.In response,Caranese indicated herdissatisfaction with the salary she was receiving and referredtoMcNeely's predecessor who had quit because of,her dis-satisfaction with the salary she was paid.Caranese's version of this episode, as she recalled it, isessentially consistent with McNeely's, although there are in-consequential variances in their testimony.According toCaranese,on September 6, she and McNeely discussed thegeneral subject of salaries. In the course of this discussion,McNeely stated that she was hired at $435 a month and thatat the time of hiring she was promised more because she hadtold the Company that she would not work for that amount.McNeelythen said that she was going to ask for a $100 raise.3.McNeely's request for a raise; her subsequent report toGroves and CaraneseLater in the morning of September 6, McNeely enteredVice President Mallory's office to request a raise. McNeelytestified that there she informed Mallory that at the time shewas hired Personnel Director Petti told her that her monthlysalary of $435 was only a starting salary and that it would beraised as soon as she showed that she was capable of handlingthe job. She further testified that, after commenting thatnothing had been done about a raise, she inquired of Mallorywhen she would get one, and that Mallory replied that hewould talk to Petti and get back to her. On this note, themeeting ended.Although McNeely had previously indicatedto Caranese that she intended to ask for a $100 raise, it isundisputed that she did not specify any amount to Mallory.The only difference between McNeely's and Mallory's ac-count of this conversation is that, according to Mallory,McNeely told him that "she had been promised a raise[by Petti]after she had been there some time." ConsistentwithMcNeely's testimony,Mallory testified that, whenMcNeely indicated that she believed that the time for a raisehad arrived, he replied that he would speak to Petti.I find that McNeely's testimony that she informed Mallorythat Petri told her at the time she was hired that her salarywould be raised if she demonstrated her ability to handle theMcNeely testified that, in one of these conversations, Groves told herthat she was being paid $2 an hour There is no evidence that this wasactually not Groves' rate of pay before she received an increase in Novem-ber.655job is, in all probability,a more accurate and reliable accountthan Mallory's testimony that McNeely told him that Petti_had promised her an increase at some indefinite time in thefuture." It is clear that McNeely's testimony reflects thestatement Petti actually made to McNeely at the time of heremployment and, since concededly McNeely's performanceproved to be "very satisfactory," there appears to be no con-ceivable reason why she would not disclose to Mallory Petti'searlier statement,as she testified.I therefore credit the tes-timony of McNeely whom I have found to be a crediblewitness.After leaving Mallory's office,McNeely went to Groves'office and informed her that she had asked Mallory for araise.Groves, in turn, told McNeely that in the morning shehad also spoken to her boss about a raise and that her bossstated that he "was going to see about it." Following thisconversation,McNeely also informed Caranese that she hadrequested a raise from Mallory and that she wasvery hopefulbecause she was not given"an immediate no."134. Subsequent events leading to the decision to dischargeMcNeelyAccording to Mallory, within an hour after speaking toMcNeely, he went to Personnel Director Petti's office wherehe discussed with Petti McNeely's request for a raise, asfollows:Mallory asked Petti whether he had told McNeelythat she would get an increase.Petti answered in the negativeand, in response to Mallory's further question as to what hehad told her when she was hired,Petti said that he stated thatitwas "a beginning situation. . .depending on how well youdo, how far you advance, what responsibilities you are ableto take on,we will see how you advance." Petti also advisedMallory that he had made no promise of an increase. Theconversation concluded with Mallory instructing Petti to dis-cuss the matter with McNeely who was under an erroneousimpression concerning her right to an increase.Petti agreedto do so.14No decision was made at this time whether ornot to grant McNeely an increase or to terminate her; nor didPetti speak to her until he discharged her near the close of theworkday.In the meantime,afterMcNeely had apprised Caranese ofher intention to request a wage increase,Packaging DirectorVal Kuplis entered Caranese's office and invited her to his.When they arrived there, Kuplis inquired why Caranese wasupset. In response,Caranese stated that she was upset over"working conditions,salaries and things" and the fact thatsome employees are paid higher salaries than other girls who"work really hard." When Kuplis further inquired what, inparticular, brought this on and why she was "down on thecompany," Caranese answered that she had been talking toanother employee who, although the employee was there a12As will later be discussed,the Respondent relies on Mallory's andPetti's testimony to establish a willful misrepresentation by McNeely andthereby to justify, in part,her discharge13These findings are based on the credited testimony of McNeely andCaranese14 Petti's version of this conversation was substantially the same.Accord-ing to his testimony,he denied promising McNeely a wage increase,addingthat at the time she was hired he told her that her salary was a"startingsalaryand that contingent on her development,there were growthopportunities both financially and position wise " 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDshorter time than she was, that employee was making moremoney than she was and "was going to ask for a raise."Kuplis then asked whether Caranese's problem was that shewanted more money and Caranese answered in the negative.Finally, in reply to Kuplls' question, Caranese identifiedMcNeely as the girl to whom she was referring. Kuplis endedthe conversation, saying that he would talk to Caranese laterin the day.15Thereafter, about 3 o'clock in the afternoon, Kuplis wenttoMallory's office and advised Mallory of his conversationwith Caranese. According to Mallory, Kuplis told him thathe had learned from Caranese that McNeely had informedCaranese that Mallory had granted McNeely a $100 salaryincrease,which upset Caranese. As found above, there isabsolutely nothing in Caranese's uncontroverted testimonythat she had conveyed to Kuplis such groundless informationconcerning a raise.Mallory further testified that, as a result of Kuplis' disclo-sure, he summoned Petti to his office to consider with himand Kuphs the disturbing developments. According to Petti,the three of them thereupon reviewed "these stories" aboutCaranese approaching Kuplis and requesting a raise16 be-cause she had been in the Respondent's employ longer thanMcNeely and was making substantially less money thanMcNeely, and because McNeely informed Caranese that shewas granted a $100 raise, which was false.Both Mallory and Petti testified that a decision was thenreached to terminate McNeely. Mallory testified that thereasons for this decision were McNeely's breach of confi-dence in discussing her salary with an employee; her fabrica-tion and willful misrepresentation to an employee (Caranese)that she had received a $100 salary increase; 17 and the factthat the episode involving the vice president's office was "avery disturbing element." Petti, in his testimony, addedanother reason for McNeely's discharge-her misrepresenta-tion to Mallory that he (Petti) had promised her an increase.5.ThedischargeAt or about 4:45 p.m., near the close of the workday onSeptember 6, McNeely was called into Petti's office. Pettireferred to the conversation he had had with Mallory in themorning in which he learned that McNeely had requested araise.Noting that he could not remember what he had toldher when she was hired, McNeely stated that there must havebeen some misunderstanding between them since wage rateswere not usually reviewed until 6 months after employment.He then informed McNeely that she was being terminatedbecause she had broken the Company's policy of confidencein discussing her salary with another office employee.McNeely replied that she had never heard of such a rule, norwas she ever advised of its existence when she was employed.Petti, however, stated that the rule had been in effect for some-time.McNeely repeated that she was unaware of the rule or15The foregoing narration of the conversation between Caranese andKuplis is based on the former's undisputed testimony,which I credit Kupliswas not produced as a witness16 There is absolutely no evidence that Caranese requested a raise. Indeed,the evidence is to the contrary.17Mallory testified that it was not the Company's policy to dischargeemployeessimply forrequesting a wage increasethat she had done anything wrong and apologized for discuss-ing her salary with anyone. When she also argued that dis-charge was too drastic a penalty for her act, Petti disagreedand asserted that it was serious enough to warrant dismissalsince the employee with whom McNeely had discussed hersalary had been in the Company's employ for 2 years and wasearning less than she was. Moreover, Petti noted, when thatemployee learned that McNeely was also requesting a raise,she mentioned McNeely's request to her supervisor who, inturn, complained to Mallory. At the conclusion of the dis-charge interview, Petti told McNeely, who was then in tears,that he would give further thought to the matter and call herthe next morning. Nothing was said by Petti in this conversa-tion that her discharge was due to her misrepresentation offacts to Caranese. Indeed, when McNeely asked Pettiwhether there were any additional reasons for her termina-tion other than her salary discussion with another employee,Petti answered in the negative.At or about the same time as McNeely's discharge inter-view, Kuplis summoned Caranese to his office a second time.On this occasion, Kuplis informed Caranese that as of 5 p.m.McNeely's employment with the company would cease. Inresponse to Caranese's question, Kuplis told her that thereason for the discharge was that McNeely "had broke[sic] strict confidential information"in discussing her salarywith Caranese in violation of company policy. Kuplis alsoadded that he was supposed to fire Caranese also because sheand McNeely "both talkedtoo much."18As promised, Petti telephoned McNeely the followingmorning (September 7) and advised her that he had to adhereto his decision to fire her.B.Concluding Findings1.With respect to the Respondent's ruleThe complaint alleges, and the answer admits, that theRespondent maintains in effect a rule prohibiting employeesfrom discussing wage rates among themselves. I find that thisunqualified rule constitutes a clear impediment to, and arestraint upon, employees' Section 7 right to engage in con-certed activities for mutual aid and protection concerning anundeniably significant term of employment. Accordingly, Ifind that the rule violates Section 8(a)(1) of the Act, whetheror not the rule is viewed as a matter of company policy, asthe Respondent describes it in its brief.2.With respect to McNeely's dischargeIt is the General Counsel's position that McNeely's salarydiscussionswith clerical employees Groves and Caranesewere a form of concerted activity for mutual aid and protec-tion safeguarded by the Act and that therefore her dischargefor engaging in that conduct in breach of the above ruleviolated Section 8(a)(1) of the Act Conceding that one of thereasons for the discharge was McNeely's discussion of hersalary with Caranese in breach of the Respondent's "policyof confidence," it, nevertheless, contends that McNeely's ter-.mination was permissible since her activity did not contem-18 The findings concerning this second Kuplis-Caranese conversation arealso based on the latter's undisputed testimony which I credit. JEANNETTE CORPORATIONplate nor relate to group action but was designed solely tosecure an increase for herself and hence it did not amount toprotected concerted activity. In addition, the Respondenturgesthat the discharge was lawful because it was motivatedby McNeely's willful misrepresentation to Caranese that shehad received a $100 increase in salary and by her misrep-resentation to Vice President Mallory that she had beenpromisedan increaseby Personnel Director Petti at the timeshe was hired. I find,in agreementwith the General Counsel,thatMcNeely's termination violated Section 8(a)(1) of theAct.Section 7 of the Act guarantees to employees "the right to... engage in ... concerted activities for the purpose of... mutual aid or protection . . . ." To terminate an em-ployee for exercising this right violates Section 8(a)(1) of theAct.19Even if the discharge is caused in part only by theemployee's protected concerted activities, it is similarly un-lawful, despite the existence of good grounds for terminatinghim.20Of course, under the plainlanguageof the Act, onlyemployee concerted activities are protected. To qualify asconcerted activity, as one court observed, it must be "engagedin with the object of initiating or inducing or preparing forgroup action or . . . [have] some relation to group action inthe interest of the employees. 1121The same court alsopointed out that "preliminary discussions are [not] disquali-fied as concerted activities merely because they have notresulted in organized action or in positivestepstoward pre-senting demands."22 Thismustbe so "inasmuch as almostany concerted activity for mutual aid and protection has tostart with some kind of communication between individuals[and] it would come verynearto nullifying the rights oforganization and collective bargaining guaranteed by Section7 of the Act if such communications are denied protectionbecause of lack of fruition."23 On the other hand, "in somecircumstances entirely individual action or speech is not con-certed activity" and may amount to no more than an un-protected personal gripe or complaint.24Guided by these principles, I find that McNeely's discus-sionswith Groves and Caranese fall within the ambit ofconcerted activity for mutual aid and protection safeguardedby the Act. As found above, these were discussions in whichthe threenamedemployees aired their dissatisfaction, notonly with their own salaries but also with the low level ofclerical salaries generally prevailing at the Company's estab-lishment about which other employees were similarly com-plaining among themselves. Moreover, it is clear that, inMcNeely's conversations with Groves, McNeely also urgedGroves to speak to her supervisor, Plant Manager Louch,abouta raisefor herself. Viewing the substance of McNeely's19N.L.R.B v.Washington Aluminum Company, Inc.,370 U S. 9,16-17 (1962).20N.L R B. v Adam Loos Boiler Works Co.,435 F.2d 707 (C.A. 6, 1970),J.P. Stevens & Co, Inc. N.LR.B,380 F 2d 292, 300 (C A. 2, 1967), certdenied 389 U.S. 1005 (1967).21Mushroom Transportation Company, Inc v. N.L.R.B.,330 F.2d 683,685 (C.A 3, 1964), see alsoSignal Oil and Gas Co v. N.L.R.B,390 F.2d338, 342 (C A. 9, 1968),Hugh H. Wilson Corporation v NLR B.,414 F 2d1345, 1354 (CA 3, 1969).22Mushroom Transportation, supra,685.23Ibid.24Signal Oil, supra,342, see alsoHugh H. Wilson Corporation, supra,1348657salarydiscussions, involving as they did a matter concededlyof legitimate concern to the clerical employees,I am per-suaded that they were designed to do more than simply dis-closeMcNeely's' intentionto seek an increase in' her ownsalary. Rather, I find that McNeely'sdiscussionsalso reflectthe usual preliminary steps leading ultimately to group actionaimedat improving the salaries of other clerical employees,as well.Indeed, at the hearing, when questioned by the Re-spondent's counselas to what she had attempted to accom-plish by talking to Groves and Caranese concerning theirsalaries,McNeely answered, "Getting better wage rates forthe clerical workers . . . [b]ecause other clerical workers atJeannette Corporation are paid on a very minimum scale."Particularly apropos is the observation of the FourthCircuit" that "The activity of a single employeein enlistingthe support of his fellow employees for their mutual aid andprotectionis asmuch `concerted activity' as is ordinary groupactivity. The one seldom exists without the other." The factthat McNeely subsequently asked her supervisor, Vice Presi-dent Mallory, for an increase for herself or that she expresslyurged Groves to requesta raisefrom her supervisor, PlantManager Louch, does not negate the concerted character ofher activity or militateagainsta finding that group action wascontemplated. This individual approach to obtain a wageincreasewas necessitated by the fact that McNeely andGroves were assigned as secretaries to company officials whoapparently controlledthe salariesthey were paid and had noother clericals under their direct supervision.In view of the foregoing, I find that McNeely was entitledto statutory protectionin engagingin the salary discussionswith employees Groves and Caranese and that her dischargefor such activity was violative of the Act.26 The Respondent,nevertheless, argues thatMcNeely was vulnerable to dis-charge because she had willfully misrepresented to Caranesethat she had received from Mallory a $100 raise and becauseshe misrepresented to Mallory that Petti had promised her anincrease when she was hired. However, as indicated above,even if these were valid grounds for terminating McNeely,her discharge, in part, for engaging in protected concertedactivity would still be violative of Section 8(a)(1) of the Act.At any rate, apart from the fact that the otherreasons ad-25Owens-Corning Fiberglas Corporationv.N.L.R B.,407 F 2d 1357, 1365(C.A 4, 1969)26 The cases relied on by the Respondent for a contrary result arefactuallydistinguishableThus, for example,inDennis Maietta & Frank Maietta apartnership,d/b/a Maietta TruckingCompany,194 NLRB 794 (1971), theBoard found no violation in the discharge of an employee who requested awage increase for himself and not, as in the present case, for engaging indiscussions preliminary to group action InPlastic CompositesCorp.,210NLRB 728 (1974),no violation was found in the discharge of an employeefor falsely informing fellow employees in a casual conversation having nogroup action objective that higher rates were paid at his former employer'splant.InN.LR.B v Office Towel Supply Co,Inc, 201 F.2d 838 (C A 2,1953), the court held that an employee's remark that this was "a hell of placeto work" was mere griping and not a form of concerted activity whoseexistence was known to the company and her discharge was therefore per-missible.InIndiana Gear Works,a Divisionof theBuehlor Corporation vN.L R.B.371 F 2d 273 (C A 7, 1967),the court upheld the discharge of anemployee who prepared and posted cartoons ridiculing the company's presi-dent, finding no evidence that the employee's conduct was for the purposeof inducing group action.InN.L.R.B. v Buddies Supermarkets, Inc.,481F 2d 714 (C.A. 5, 1973),the court held that the discharge was for individualgriping and not for concerted activities and therefore was similarly permissi-ble 658DECISIONS OF NATIONAL LABOR RELATIONS-BOARDvanced by the Respondent were not even given to McNeelyat the time of her discharge, the reasons themselves are with-out evidentiary support. As previously found on the basis ofuncont-radicted testimony, McNeely told Caranese only thatsheintendedto ask Mallory for a $100 increase and not thatshehad receivedone and it was thisintentionof McNeely thatwas conveyed to Packaging Director Kuplis. With respect toMcNeely's purported misrepresentation the Petti had prom-ised her an increase, the evidence indicates that McNeelysimply informed Mallory that she was told by Petti that shewould be considered for a raise at some indefinite time in thefuture if she proved her ability to perform her job. I fail toperceive any willful misrepresentation in the latter statementor anything so reprehensible in McNeely's conduct in dis-cussing her salary with employees as to warrant depriving herof statutory protection. By the same token, I find thatMcNeely's purported willful misrepresentations were, at best,pretexts for her discharge.Accordingly, it is concluded that McNeely's discharge vi-olated Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.The Respondentis anemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. By discharging Cheryl A. McNeely for engaging in pro-tected concerted activities for mutual aid and protection, theRespondentengaged inunfair labor practices within themeaningof Section 8(a)(1) of the Act.3.By maintaining in effect an unqualified rule or policyprohibiting employees from discussingwagerates amongthemselves, the Respondent has imposed an unlawful impedi-mentand restraint upon employees' right to engage in con-certed activity for mutual aid and protection guaranteed bySection 7 of the Act and thereby is in violation of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I herebyissuethe following recommended:ORDER27IIITHE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that the Respondent be ordered to cease anddesist from engaging in the unfair labor practices found andlike and related conduct and that it take certain affirmativeaction designed to effectuate the policies of the Act.It has been found that the Respondent unlawfully dis-charged employee McNeely because of her protected con-certed activity. To remedy this unfair labor practice, it isrecommended that the Respondent offer McNeely immediateand- full reinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges, andmake her whole for any loss of earnings she may have sufferedby reason of her unlawful discharge by payment to her of asum of money equal to that which she normally would haveearned from the date of her discharge to the date of the offerof reinstatement, less her net earnings during the said period.Backpay shall be computed with interest on a quarterly basisin the manner prescribed by the Board in F W.WoolworthCompany,90 NLRB 289 (1950), andIsis Plumbing & Heat-ing Co.,138 NLRB 716 (1962). To facilitate the computation,as well as to clarify the named employee's right to reinstate-ment,' the Respondent shall make available to the Board,upon request, payroll and other records necessary and appro-priate for such purposes.Having also found that the Respondent has maintained ineffect an unlawful rule or policy prohibiting employees fromdiscussing wage rates among themselves, I recommend thatthe Respondent be ordered to rescind and abrogate this ruleor policy and notify its employees that it has taken suchaction and that henceforth they may engage in such discus-sions on the Respondent's premises subject to limitationspermissible under the Act. The posting of an appropriatenotice is also recommended.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:The Respondent, Jeannette Corporation, Jeannette, Penn-sylvania, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise disciplining employees forengaging in protected concerted activity for mutual aid andprotection with respect to wages, hours, or other terms andconditions of employment.(b)Maintaining in effect or enforcing any unqualified ruleor policy which prohibits employees from discussing salariesor wage rates among themselves.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their right toself-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any and all such activities except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized by Section 8(a)(3) of the Act.-2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Rescind and abrogate- its unqualified rule or policyprohibiting employees from discussing wage rates amongthemselves and notify its employees that it has taken suchaction and that they may henceforth engage- in such discus-sions on its premises subject to limitations permissible underthe Act.(b) Offer Cheryl A. McNeely immediate and full reinstate-ment to her former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and make her whole27 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. JEANNETTE CORPORATION659for any loss of earnings she may have suffered by reason ofher unlawful discharge, in the manner set forth in the sectionof this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all -other records necessary anduseful in analyzing the amount of backpay due and the rightto reinstatement and employment under the terms of thisrecommended Order.(d) Post on its premises in Jeannette,Pennsylvania, theattached notice marked"Appendix."28 Copies of said no-tice, on forms provided by the Regional Director for Region6, after being duly signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, where no-tices to employees are customarily posted. Reasonable stepsshall be taken to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.29 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discipline em-ployees for engaging in protected concerted activities formutual aid and protection with respect to wages, hours,or other terms and conditions of employment.WE WILL NOTmaintainin effect or enforce our un-qualified rule or policy prohibiting employees from dis-cussing wage rates among themselves.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through rep-resentatives of their own choosing,to engage in con-certed activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities except to the extent that such rightmay be affected by an agreement requiring membershipin a labor organization as a condition of employment asauthorized by Section 8(a)(3) of the Act.WE WILL rescind and abrogate our unqualified rule orpolicy prohibiting employees from discussing wage ratesamong themselves and we will notify them that we havetaken such action and that henceforth they may engagein such discussions on our premises subject to limitationspermissible under the National Labor Relations Act.WE WILL offer Cheryl A. McNeely immediate and fullreinstatement to her former job, or, if that job no'longerexists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges,and make her whole for any loss of earnings suffered byreasonof her unlawful discharge.JEANNETTE CORPORATION